DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8, and 10 – 17, 19, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Vock et al. (U.S. 2005/0012023).
Regarding claims 1 and 10, Vock discloses a system for tracking and analyzing a golf shot, (“provide methods for accurately assessing and notifying one or more users at a driving range of the distance to their respective golf balls, once the user hits the ball into the range”, par. 0012), the system comprising a light source emitting light having a first wavelength, (“the light emitted from the lighting fixtures should preferably be of a wavelength”, par. 0101), a plurality of cameras each equipped with a light filter only passing light within the first wavelength range, (“the filter 184 is used to isolate the wavelength of the laser source”, par. 0089 and fig. 7), a first and second stereo camera having the same focal length and triggered by a single signal, (fig. 14), a third camera capturing from (“In one technique, two or more solid state cameras are used”, “provide systems which inform one or more users of the angle to which a user hits a golf ball at a driving range”, par. 0010), and a controller having at least one of image analyzing processor, (“The processor 316 further does one or more of the following: (a) analyzes the shots made by each golfer, (b) produces golfer reports, (c) produces system usage reports, (e) produces system health reports, and (f) performs other system activities”, par. 0096). 
Regarding claims 2, 3, 11, and 12, Vock discloses wherein the image analyzing processor produces: a disparity map, a three dimension simulation, and a first motion analysis data including positions, velocities, and angles of the golf shot using images captured from the first and the second stereo camera, and image sequences and a second motion analysis data including at least one of ball spinning, club face angle, and swing using images captured from the third camera, (“a frame of data that images a representative driving range; and FIG. 8A shows, illustratively, successive frames of data imaging motion of the golf ball after a player hits the ball off of a tee”, par. 0049). 
Regarding claims 4 and 20, Vock discloses wherein the first wavelength range is within infrared light, and wherein the light filter is an infrared passing filter, (“the camera includes infrared detectors”, par. 0019). 
Regarding claims 5 and 19, Vock discloses wherein the light source has a form of a flat panel comprising a plurality of light emitting devices, and wherein a direction of the flat panel is parallel to image planes of the cameras, (“The dedicated light source 440a illuminates the range 442 and is mounted adjacent to the camera 440 which views the range 442”, par. 0143). 
Regarding claim 6, Vock discloses wherein the cameras are installed at least one place: in front of a ball hitting mat, and at a top ceiling facing the ball hitting mat in parallel, (“Imaging a white ball against a dark background produced by artificial turf or a black mat”, par. 0162). 
(“Point of origin ball detection can also occur through illumination by a source on one side of the tee off position with a flat diffuse surface on the other side”, par. 0163). 
Regarding claims 15 - 17, Vock discloses herein the step of the second producing the second motion analysis data of the club face angle and the swing includes a step of extracting a processed image representing only a pixel area of the golf club, (“The system monitors when a golf ball leaves a tee-off position (in one aspect by assigning one or more pixels to unique locations on the driving range, relative to a specific user, and monitoring when that particular user hits a ball into the range”, par. 0017). 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vock et al. (U.S. 2005/0012023) as applied to claims 1 and 10 above, and further in view of Kaps et al. (U.S. 2017/0262697). 
(par. 0004), wherein Kaps further discloses the analyzation comprising voice commands, (“Any other user gesture may be utilized in keeping with the spirit of the invention to synchronize a user frame to the motion analysis data, such as voice control”, par. 0196). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the voice command teachings of Kaps into the art disclosed by Vock in order to meet the need for an event detection, confirmation and publication system that integrates sensor data, as disclosed by Kaps, (par. 0021). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715